ORDER

PER CURIAM:
AND NOW, this 30th day of July, 2003, Gary Friedmann having been suspended from the practice of law in the State of New Jersey for a period of three years by Order of the Supreme Court of New Jersey dated February 3, 2003; the said Gary Friedmann having been directed on May 19, 2003, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the rea*953sons therefor; and no response having been filed, it is
ORDERED that Gary Friedmann is suspended from the practice of law in this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.